UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RAY PARRISH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00099-FL-1; 5:11-cv-00166-FL)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Ray Parrish, Appellant Pro Se. Jason Harris Cowley,
Evan Rikhye, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Ray Parrish appeals the district court’s

order denying his Federal Rule of Civil Procedure 60(b) motion.

We   have   reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States   v.     Parrish,       No.    5:08-cr-00099-FL-1

(E.D.N.C. Dec. 10, 2013)        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                       2